February 6, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          ELITE ER PLLC AND RONALD A. CHARLES, Appellants

NO. 14-13-01124-CV                          V.

           MILLENIA PHYSICIANS PLACEMENT, LLC, Appellee
                 ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on November 26, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Elite ER PLLC and Ronald A. Charles.
      We further order this decision certified below for observance.